    Case 4:19-cv-01106 Document 4 Filed on 03/26/19 in TXSD Page 1 of 3




       IN THE UNITED STATES DISTRICT COURT FOR THE
      SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

PATRICK HENRY MURPHY, JR.,                     §
Plaintiff,                                     §
                                               §
v.                                             §
                                               §
BRYAN COLLIER, Executive Director,             §
Texas Department of Criminal Justice,          §
Huntsville, Texas                              §
                                               § Civil No. 4:19-CV-01106
LORIE DAVIS, Director, Texas Department § ***CAPITAL CASE***
of Criminal Justice, Correctional Institutions §
Division, Huntsville, Texas                    §
                                               §
BILLY LEWIS, Warden, Texas Department §
of Criminal Justice, Huntsville Unit,          §
Huntsville, Texas                              §
                                               §
Defendants.                                    §


    PLAINTIFF’S NOTICE OF APPEARANCE OF COUNSEL

     Plaintiff Patrick Henry Murphy filed a Complaint pursuant to 42

U.S.C. § 1983 on March 26, 2019. The undersigned attorney hereby

enters this appearance as lead counsel for Mr. Murphy. Jeffrey R.

Newberry will continue to represent Mr. Murphy as co-counsel.




                                    1
Case 4:19-cv-01106 Document 4 Filed on 03/26/19 in TXSD Page 2 of 3




                    Respectfully submitted,

                        /s/ David R. Dow
                 __________________________
                          David R. Dow
                   Texas Bar No. 06064900
               University of Houston Law Center
                       4604 Calhoun Rd.
                 Houston, Texas 77204-6060
                      Tel. (713) 743-2171
                      Fax (713) 743-2131

               Counsel for Patrick Henry Murphy




                                2
    Case 4:19-cv-01106 Document 4 Filed on 03/26/19 in TXSD Page 3 of 3




                        Certificate of Service

     I certify that on March 26, 2019 a true and correct copy of the
above pleading was delivered via email to:

     Gwen Vindell
     Matthew Ottoway
     Criminal Appeals Division
     Office of the Attorney General
     P.O. Box 12548, Capitol Station
     Austin, Texas 78711-2548
     Email: Gwendolyn.Vindell2@oag.texas.gov;
     Matthew.Ottoway@oag.texas.gov

                                              s/ David R. Dow
                                              ____________________
                                              David R. Dow




                                    3
